DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lustig et al (US 6020264, previously cited) in view of Birang et al (US 2006/0025052).
Regarding claim 29, Lustig teaches a method for estimating film thickness in chemical-mechanical planarization (CMP), comprising: disposing a substrate (54) with a film formed thereon over a polishing pad (103) of a CMP apparatus with a slurry dispensed (dispensed from element 116; fig 4) between the film and the polishing pad; performing a CMP operation to reduce a thickness of the film (operation includes polishing and measuring; col 5, lines 16-34); performing an electrochemical impedance spectroscopy (EIS) measurement during the CMP operation by an EIS device (104), wherein the EIS device comprises a probe (104) installed in a platen (102; fig 4) of the CMP apparatus, the probe is extended toward the polishing pad (103), exposed through the polishing pad and in contact with the slurry (fig 4; col 6, lines 24-28), wherein the in-situ EIS measurement comprises: applying an alternating voltage to an electrical circuit path in the slurry and the film at different frequencies (col 8, lines 29-34), wherein the probe and the film are contactless when the alternating voltage is applied to the electrical circuit path (fig 4; no contact between the probe and workpiece); collecting an impedance data (col 8, lines 38-39; “measured current data”) of the electrical circuit path responsive to the alternating voltage at different frequencies; analyzing the impedance data by fitting a first equivalent electrical circuit model to the impedance data (col 8, lines 38-42); estimating fit parameters of the first equivalent electrical circuit model based on a result of the analyzing the impedance data (col 8, lines 42-45); and obtaining an estimated thickness of the film using the fit parameters of the first equivalent electrical circuit model (col 8, lines 45-49); and ending the 
Regarding claim 31, Lustig, as modified, teaches all the elements of Claim 29 as described above. Lustig further teaches the first equivalent electrical circuit model comprising (paragraph starting column 6, line 63) a resistance of the slurry, a film constant phase element (CPE) of the film (“system capacitance” representative of the workpiece), and a film resistance (“workpiece resistance”) of the film wherein the resistances and CPE are connected in series. While Lustig does not specifically teach the CPE and film resistance connected in parallel, Lustig does teach a more complex circuit model may be applied (col 12, lines 19-21). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to design the circuit model of Lustig to have the film CPE in parallel with the film resistance while having the slurry resistance in series with the film CPE and film resistance, as a more complex model would obviously more accurately reflect the parameters of the system resulting in a more accurate thickness measurement.

Allowable Subject Matter
Claims 1-5, 7-11, 21, and 24-28 allowed. Claims 30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly recited coplanar probe position is rendered obvious by the teachings of Lustig and Birang as detailed in the rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other CMP methods are cited, including those with coplanar probe positions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723